Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to the claims filed 11/15/2019.  Claims 1-14 are pending and examined.

Claim Objections
Claims 1, 2, 5, 7, and 13 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, the recitations of “regulating flow rate”, and “the duct” are believed to be in error for respectively “regulating a flow rate”, and “the at least one capillary duct”.
Claim 2, the recitation of “a nickel-based alloy” is believed to be in error for ““the nickel-based alloy”.
Claim 5, the recitation of “the iron content” is believed to be in error for “an iron content”.
Claim 7, the recitation of “an iron content less than” is believed to be in error for “the iron content is less than”.
Claim 13, the recitation of “An electric thruster” is believed to be in error for “The electric thruster”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin “Development, Demonstration, and Analysis of an Integrated Iodine Hall Thruster Feed System” in view of Matticari “New Generation Propellant Flow Control components for Electric Propulsion: Status of Achievements at Alcatel Alenia Space Italia/Laben-Proel”
Regarding claim 1, Polzin teaches a device (proportional flow control valves (page 2 “… The iodine propellant feed system that we are primarily concerned with in The tubing consists of 6.35 mm (quarter-inch) diameter Hastelloy c276 and is welded throughout. Hastelloy has been selected owing to its high corrosion resistance when exposed to iodine vapor. The propellant tank is also fabricated from Hastelloy and is sealed with an o-ring at the cap. There are two VACCO proportional flow control valves (PFCVs), providing control of the flow to the cathode (PFCV-C) and the thruster (PFCV-A, anode). ... An Inconel bellows is used to allow the lateral removal of the tank lid so that iodine can be loaded into the system after it is completely assembled”) see also Fig. 1) for regulating rate of flow (via the proportional flow control valves see page 2 cited supra) of propellant fluid (sublimated Iodine see page 1 “The design of an in-space iodine-vapor-fed Hall effect thruster propellant management system is described”) for an electric thruster (Hall thruster, see page 1 cited infra), wherein said device comprises a nickel-based alloy (Inconel 625 and Hastelloy c276 per page 2 cited supra, see Special Metals “Inconel Alloy 625” Table 1 which shows Inconel 625 is a nickel-based Alloy and see SANDMEYER STEEL COMPANY "Specification Sheet: Alloy C276" Chemical Analysis which shows Hastelloy c276 is a nickel-based alloy)
Polzin does not teach wherein the device is of a thermo-capillary device type comprising at least one capillary duct that is electrically conductive and capable of regulating the 
rate of flow of propellant fluid under the action of a change in temperature of the duct. 
Matticari (Fig. 29b. page 11) teaches a device combining a proportional valve (PV) with a thermo-capillary device (LPC) comprising at least one capillary duct (page m diameter) stainless steel tube”) and capable of regulating the rate of flow of propellant fluid under the action of a change in temperature of the duct (see page 11 Fig. 28a and 28b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin so as to include the thermocapillary of Matticari in the device for regulating a flow of propellant fluid since Matticari teaches the that a device for regulating a flow of propellant fluid for a thruster may comprise, interchangeably, either a proportional valve or a thermo-capillary and a proportional valve.
Polzin in view of Matticari as discussed above does not teach wherein said at least one capillary duct comprises a nickel-based alloy.
Polzin teaches making the propellant feed system out of a nickel-based alloy (page 1 “Materials have been selected for the entire feed system that can chemically resist the iodine vapor, with the design now featuring Hastelloy or Inconel for almost all the wetted components”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari so as to also make the capillary-duct entirely out of a nickel based alloy (Hastelloy c276 or Inconel 625 since) to provide the advantage of a capillary duct chemically resistant to iodine vapor.
Regarding claim 2
Polzin in view of Matticari as discussed above also teaches wherein said at least one capillary duct consists of a nickel-based alloy. 
Regarding claim 3, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy comprises at least one element selected from chromium, iron, manganese, copper, niobium and molybdenum (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 4, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy comprises iron (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 5, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the iron content is less than or equal to 10% of the weight of the alloy (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 6, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy comprises iron and chromium (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 7
Polzin in view of Matticari as discussed above also teaches wherein the nickel-based alloy is an alloy comprising at least 58% by weight of nickel, from 20 to 23% by weight of chromium and an iron content less than or equal to 5% by weight (see Special Metals “Inconel Alloy 625” cited supra). 
Regarding claim 12, Polzin in view of Matticari teaches the invention as discussed above.
Polzin further teaches an electric thruster (the Hall effect thruster per page 1 and Fig. 1 cited in the rejection of claim 1 supra) comprising a device according claim 1. 
Regarding claim 13, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above also teaches wherein said electric thruster is a Hall effect plasma thruster (the Hall effect thruster per page 1 and Fig. 1 cited in the rejection of claim 1 supra). 
Regarding claim 14, per the rejection of claim 12 supra, Polzin in view of Matticari teaches electric thruster according to claim 12.
Polzin in view of Matticari as discussed above does not teach combining the electric thruster with a satellite.
Polzin teaches that iodine Hall effect thrusters can provide high impulse propulsion for CubeSats (page 1 “Recently, work has been performed investigating the use of iodine as a propellant for Hall-effect thrusters (HETs) that could subsequently be used to provide a high specific impulse to path to CubeSat propulsion”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari so as to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin in view of Matticari, Rolled Alloys "RA 602 CA Chosen For Muffle For Tool Steel Hardening", and Crook "CORROSION RESISTANT NICKEL ALLOYS" 
Regarding claims 8, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above does not teach wherein the nickel-based alloy comprises as a percentage by weight, from 24 to 26% of chromium, from 0.15 to 0.25% of carbon, from 1.8 to 2.4% by aluminium, from 0.1 to 0.2% of titanium, from 0.05 to 0.12% of yttrium, from 0.01 to 0.10% of zirconium, at most 0.15% of manganese, at most 0.5% of silicon, at most 0.1% of copper, from 8 to 11% of iron, the remainder being nickel.
Rolled Alloys teaches on page 1 a nickel-based alloy comprising as a percentage by weight, from 24 to 26% of chromium, from 0.15 to 0.25% of carbon, from 1.8 to 2.4% by aluminium, from 0.1 to 0.2% of titanium, from 0.05 to 0.12% of yttrium, from 0.01 to 0.10% of zirconium, at most 0.15% of manganese, at most 0.5% of silicon, at most 0.1% of copper, from 8 to 11% of iron, the remainder being nickel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Rolled Alloys so as to substitute RA 602 CA for the Hastelloy c276 and Inconel Alloy 625 since it has been held that it is an obvious extension of prior art principles to 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin in view of Matticari, Haynes International “Haynes 214 Alloy Nominal Composition” (herein after referred to as Haynes 214, and Crook 
Polzin in view of Matticari as discussed above does not teach wherein the nickel-based alloy comprises as a percentage by weight, 16% of chromium, 4.5% of aluminium, 3% of iron, at most 2% of cobalt, at most 0.5% of manganese, at most 0.5% of molybdenum, at most 0.5% of titanium, at most 0.5% of tungsten, at most 0.15% of niobium, at most 0.2% of silicon, at most 0.1% of zirconium, 0.04% of carbon, at most 0.01% of boron, 0.01% of yttrium, the remainder being nickel.
Haynes International teaches on page 1 a nickel-based alloy comprising as a percentage by weight, 16% of chromium, 4.5% of aluminium, 3% of iron, at most 2% of cobalt, at most 0.5% of manganese, at most 0.5% of molybdenum, at most 0.5% of titanium, at most 0.5% of tungsten, at most 0.15% of niobium, at most 0.2% of silicon, at 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Haynes 214 so as to substitute Haynes 214 Alloy for the Hastelloy c276 and Inconel Alloy 625 since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (to substitute the nickel chromium Haynes 214 Alloy for the Hastelloy c276 and Inconel Alloy 625 nickel chromium alloys)  to obtain predictable results (nickel chromium alloys are known to be oxidation resistant high temperature alloys see Crook (page 39 “Early experiments involving the addition of chromium to nickel not only resulted in materials resistant to oxidizing acids, but also paved the way for the development of a wide range of oxidation resistant high-temperature alloys. Indeed, some of the first Ni-Cr materials were, and still are, used for heating elements in domestic appliances”)), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin in view of Matticari, Haynes International “Haynes 230 Alloy Nominal Composition” (herein after referred to as Haynes 230, and Crook 
Polzin in view of Matticari as discussed above does not teach wherein the nickel-based alloy comprises as a percentage by weight, 22% of chromium, 14% of tungsten, 2% of molybdenum, at most 3% of iron, at most 5% of cobalt, 0.5% of manganese, 0.4% of silicon, at most 0.5% of niobium, 0.3% of aluminium, at most 0.1% of titanium, 
Haynes 230 teaches on page 1 a nickel-based alloy comprising as a percentage by weight, 22% of chromium, 14% of tungsten, 2% of molybdenum, at most 3% of iron, at most 5% of cobalt, 0.5% of manganese, 0.4% of silicon, at most 0.5% of niobium, 0.3% of aluminium, at most 0.1% of titanium, 0.1% of carbon, 0.02% of lanthanum, at most 0.015% of boron, the remainder being nickel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Haynes 230 so as to substitute Haynes 230 Alloy for the Hastelloy c276 and Inconel Alloy 625 since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (to substitute the nickel chromium alloy Haynes 230 Alloy for the nickel chromium alloys Hastelloy c276 and Inconel Alloy 625)  to obtain predictable results (nickel chromium alloys are known to be oxidation resistant high temperature alloys see Crook (page 39 “Early experiments involving the addition of chromium to nickel not only resulted in materials resistant to oxidizing acids, but also paved the way for the development of a wide range of oxidation resistant high-temperature alloys. Indeed, some of the first Ni-Cr materials were, and still are, used for heating elements in domestic appliances”)), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)

Claim 11Polzin in view of Matticari and Vial 2015/0000250
Regarding claim 11, Polzin in view of Matticari teaches the invention as discussed above.
Polzin in view of Matticari as discussed above does not teach wherein said at least one capillary duct is connected to an electric current source.
Vial teaches wherein a thermo-capillary capillary duct (11) is connected to an electric current source (12) ([0015] By way of example, said heater element is a thermocapillary tube providing heating as a function of the magnitude of heating current flowing through said thermocapillary tube).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polzin in view of Matticari with Vial’s teachings on heating thermo-capillary capillary ducts by connecting them to a current source since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element  for another (substituting the direct heating of the capillary tube via an applied current for the separate thermo-capillary heater of Matticari) to obtain predictable results (since both means of heating the thermo-capillary capillary ducts are capable of controlled heating of the thermo-capillary capillary ducts, both means are capable of providing the controlled heating required for the proper flow regulating function of the thermo-capillary capillary ducts as taught by Matticari); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741